Citation Nr: 1233118	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from August 1960 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

A review of the record shows that the Veteran filed a timely notice of disagreement with the May 2009 denials of service connection for actinic keratosis and facial warts.  The Veteran was issued a Statement of the Case with regard to these issues in January 2010.  In his February 2010 substantive appeal, the Veteran expressly limited his appeal to the issue of entitlement to service connection for skin cancer.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

Skin cancer was not shown in service and is not otherwise related to the Veteran's active service.  



.
CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for skin cancer.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed below, there is no competent evidence indicating that the Veteran's skin cancer is etiologically related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that his diagnosed skin cancer was a result of his sun exposure during active service.  Specifically, the Veteran has reported that while in active service he visited many countries with hot sunny weather such as the Middle East, the Caribbean, and South America.  He reported that he spent most of his time aboard ship on the deck causing him to sustain a significant amount of sun exposure.  He also reported that while in active service he played tennis without a hat and played ball without a shirt which caused him additional sun exposure.  The Veteran has also reported sustaining exposure to the sun subsequent to his separation from active service while mowing lawns in his neighborhood for several hours every week.  

A review of the Veteran's STRs is negative for treatment for or a diagnosis of skin cancer while the Veteran was in active service.  Additionally, there is no record indicating that the Veteran ever received treatment for sunburn or any disability resulting from excessive sun exposure while he was in active service.  In August 1964, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported ever having experienced sunburns or disabilities resulting from excessive sun exposure while in active service and there is no indication that the examiner found any evidence of such at the time of the Veteran's separation from active service.  Additionally, the Veteran's skin was noted to be clinically normal upon physical examination at the time of his separation.   

A review of the post-service treatment notes of record shows that the Veteran has received medical treatment from both the VA Medical Center and private providers for various disabilities.  However, a review of the VA Medical Center and private treatment notes of record shows that the Veteran receives the majority of his treatment for his skin cancer from private providers.  

A review of the private treatment notes of record shows that the Veteran has been treated for skin lesions on his face, head, and upper body by several private dermatologists since at least January 1995.  The Veteran was first found to have seborrheic keratosis and solar keratosis, but was eventually diagnosed as having basal cell carcinoma of the skin and squamous cell carcinoma of the skin.  Private treatment records in 2010 note significant occupational and recreational sun exposure, with the Veteran's occupation listed as Post Office mail carrier.  

While there is no indication from either the VA Medical Center or from the private treatment notes of record indicating that the Veteran's skin cancer has been linked to his sun exposure during active service, the Veteran reported at his July 2012 Board hearing that he had been told by at least one of his doctors that such a relationship did exist.  
However, the Board notes that hearsay medical evidence does not constitute competent medical evidence [e.g., when claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence thereof in the record].  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").  Therefore, the Veteran's lay account of what he was told by his physician does not constitute competent medical evidence. 

In sum, there is no competent medical evidence of record indicating that the Veteran's skin cancer is related to his sun exposure during his active service.  While the Board finds that the Veteran sincerely believes that his skin cancer is related to his sun exposure during active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for skin cancer is not warranted.  


ORDER

Entitlement to service connection for skin cancer is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


